Citation Nr: 0704165	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  

In February 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to a TDIU on that basis that 
his service-connected post-traumatic stress disorder causes 
an inability to maintain or retain employment.  

The most recent VA examination was conducted in October 2003.  
The examiner indicated that the veteran's social adaptability 
and interaction with others appeared to be considerably 
impaired in terms of his ability to maintain employment and 
to perform job duties in a reliable, flexible and efficient 
manner.  The examiner described the veteran's symptoms, which 
included disturbed sleep, nightmares about combat five to 
seven days a week, thoughts of self-harm at times but no 
present ideation, irritability and concentration problems.  
The global assessment of functioning score was 51.  

An April 2004 statement submitted by Dr. DeCamps, the 
veteran's private physician, indicated that the veteran 
continued to have problems with nightmares and difficulty 
sleeping.  It was noted that he had PTSD.  It was indicated 
that per the DSM (Diagnostic and Statistical Manual of Mental 
Disorders) guidelines as well as the AMA Guidelines for 
evaluation of permanent impairment, the veteran is not 
capable of any gainful employment now or in the foreseeable 
future.  

In light of the additional private medical statement and 
because the October 2003 VA examination report did not fully 
address the impact of the veteran's service-connected PTSD on 
his employability, the veteran should be afforded another VA 
examination.  It is noted that the record includes VA 
outpatient treatment records from the Columbia, South 
Carolina VA Medical Center (VAMC) dated from September 2003 
to December 2003, which pertain to treatment for PTSD.  In 
January 2004, the veteran indicated that he had treatment at 
the Dorn VAMC in Columbia, South Carolina.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  38 C.R.F. § 3.159 (2006); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Prior to appellate adjudication of the merits, all of the 
veteran's VA and private treatment records with respect to 
his PTSD should be obtained and he should be afforded an 
additional VA examination to determine the current severity 
of the service-connected PTSD and whether his service-
connected disability precludes him from obtaining and 
maintaining employment.

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain the veteran's 
outpatient treatment records from the 
Dorn VAMC from December 2003 to the 
present.  All records obtained must be 
associated with the claims file.

2.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him since December 2003 for 
the service-connected PTSD.  The aid of 
the veteran in securing these records, 
including any necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After the above development has been 
completed, the veteran should be afforded 
an appropriate VA examination to 
determine the current severity of his 
service-connected PTSD.  The examiner 
must review the claims folder, including 
a complete copy of this REMAND, and 
acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner must state an 
opinion as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected PTSD alone 
renders him unable to secure or follow a 
substantially gainful occupation.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

5.  Should any action remain adverse to 
the veteran, both he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


